Citation Nr: 0701526	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-24 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim of 
service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD) has been 
received; and, if so, whether entitlement to service 
connection for the disability is established.  

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
January 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of June 2002 and June 2004 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.

In the June 2002 rating decision, the RO granted a 40 percent 
rating for status post hyperflexion injury of the neck with 
residual cervical radiculopathy, effective May 3, 2002 and 
reopened the claim for service connection for PTSD and denied 
it on its merits.  

In the June 2004 rating decision, the RO denied service 
connection for lumbosacral diffuse disc bulges at L3-4 and 
L4-5 with radicular symptoms as secondary to service-
connected status post hyperflexion injury of the neck with 
residual cervical radiculopathy and denied a TDIU.

In December 2004, the veteran provided testimony before RO 
personnel; a copy of the transcript is associated with the 
record.

In a March 2006 statement, the veteran withdraw her claims on 
appeal for a rating in excess of 40 percent for status post 
hyperflexion injury of the neck with residual cervical 
radiculopathy and for service connection for lumbosacral 
diffuse disc bulges at L3-4 and L4-5 with radicular symptoms 
as secondary to service-connected status post hyperflexion 
injury of the neck with residual cervical radiculopathy.  
Therefore, these issues are no longer in appellate status.

Although the RO has in effect reopened the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, and denied it on the merits, the submission of new and 
material evidence by a claimant to reopen a previously denied 
claim is a jurisdictional prerequisite to reexamination of 
the appellant's claim by the Board, and the Board must make 
this jurisdictional determination prior to de novo review of 
the claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b) (West 2002).  Thus, the Board has 
characterized the issue accordingly.

In several statements, the veteran raised the issue of 
entitlement to service connection for depression as secondary 
to service-connected status post hyperflexion injury of the 
neck with residual cervical radiculopathy. This matter is 
referred to the RO for appropriate action.

The Board's decision granting the veteran's petition to 
reopen the claim for service connection for an acquired 
psychiatric disorder, to include PTSD is set forth below.  
The claims for service connection for an acquired psychiatric 
disorder, to include PTSD, on the merits, and for a TDIU, are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.  In a March 1995 rating decision, the RO denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder to include PTSD; although the RO 
notified her of this denial later that month, the veteran did 
not initiate an appeal.  

2.  Additional evidence associated with the claims file since 
the RO's March 1995 denial was not previously before agency 
decision makers, and relates to an unestablished fact that, 
when considered with all the evidence of record, raises a 
reasonable possibility of substantiating the claim for 
service connection for an acquired psychiatric disorder to 
include PTSD.






CONCLUSION OF LAW

1.  The March 1995 RO decision that denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD is final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  Since the March 1995 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for an acquired psychiatric 
disorder, to include PTSD have been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
petition to reopen her claim for service connection for an 
acquired psychiatric condition, to include PTSD, the Board 
finds that all notification and development action needed to 
render a fair decision on this aspect of the appeal has been 
accomplished.  

II.  Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

As indicated above, the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD had previously been considered and denied in a March 
1995 rating decision.  As the veteran did not appeal that 
decision, it is final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The 
veteran sought to reopen her claim for service connection for 
an acquired psychiatric disorder, to include PTSD in May 
2002.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim was the 
January 1972 RO decision. Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

At the time of the 1995 rating decision, there was no medical 
evidence of any current psychiatric disability.  At the time 
of the March 1995 decision, the evidence of record included 
the veteran's service medical records and VA medical center 
(VAMC) Buffalo, New York, records dated from June 1989 to 
April 1994.

Evidence added to the claims file since the RO's March 1995 
denial includes private inpatient hospital records from April 
1988 to June 1990 reflecting that the veteran had made 
several suicide attempts and was diagnosed with major 
depression, multiple personality disorder and premorbid 
personality with compulsive traits, an August 2002 VA 
psychiatry record reflecting diagnoses of PTSD and 
depression, a May 2003 letter from the veteran's sister 
contending that the veteran told her of the abuse by her 
husband at the time she was in service and that the veteran 
had written letters (but that the letters were now lost or 
destroyed), a December 2004 letter from a VA therapist 
stating that the combination of many traumatic experiences in 
the military (physical and emotional abuse from her husband, 
seeing the decapitation of her best friend's head, and being 
harassed by foreign officials) caused the veteran to have 
PTSD, major depression and dissociative features.

There is now medical evidence that the veteran has current 
diagnoses of several psychiatric disabilities, to include 
PTSD.  This evidence is new in that it was not previously 
before agency decision makers at the time of the June 2001 
decision, and is not cumulative or duplicative of evidence 
previously considered.   The veteran's VA therapist stated 
that she felt that the veteran's PTSD and depression were the 
result of trauma she suffered in service.  This opinion is 
material, as it constitutes evidence which, by itself or when 
considered with other evidence of record, relates to 
unestablished facts necessary to substantiate the claim, 
i.e., current disability and nexus to service; hence, this 
evidence raises a reasonable possibility of substantiating 
the veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD.
 
Therefore, under these circumstances, the Board concludes 
that the criteria for reopening the claim are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.   However, the Board 
finds that additional development is required before it may 
enter a final determination on the underlying merits of this 
claim.  This is discussed in the Remand below.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for an acquired 
psychiatric disorder, to include PTSD has been received, the 
appeal is granted.


REMAND

In light of the duties imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations, the Board finds that all action needed to fairly 
adjudicate the claim for service connection for an acquired 
psychiatric disorder, to include PTSD has not been 
accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2006).  With respect to claims for 
service connection for PTSD based upon in-service personal 
assault, as also alleged by the veteran here, 38 C.F.R. § 
3.304(f)(3) provides additional procedural safeguards and 
considerations which must be addressed prior to an 
adjudication of a claim.

Cases involving allegations of a personal assault, fall 
within the category of situations in which it is not unusual 
for there to be an absence of service records documenting the 
events of which the veteran complains. Therefore, evidence 
from sources other than the veteran's service records may 
corroborate an account of a stressor incident.  See, e.g., 
Patton v. West, 12 Vet. App. 272, 281 (1999).  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.  VA may submit any evidence that 
it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.

The record shows the veteran has not been provided with 
notice of the provisions that apply to cases involving 
service connection for PTSD to include those claims based on 
allegations of personal or sexual assault.  The Board points 
out that in Bradford v. Nicholson, 20 Vet. App. 200 (2006), 
the Court noted that § 3.304(f)(3) provides "unequivocally" 
that "VA will not deny a post-traumatic stress disorder claim 
that is based on in-service personal assault" without first 
providing the requisite notice. 

In addition, the notice to the veteran must also meet the 
requirements of the recent decision of the U.S. Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), with respect to the five 
elements of a claim for service connection and rating claims, 
as appropriate.

The Board also notes that the medical record shows that the 
veteran suffers from multiple psychiatric disorders.  A 
November 1988 Bry-Lin hospital discharge summary reflects 
diagnoses of major depression, recurrent; rule out atypical 
bipolar disorder; dysthymic disorder; and premorbid 
personality with compulsive traits. A June 1990 Bry-Lin 
hospital discharge summary reflects an additional psychiatric 
diagnosis of multiple personality disorder. An April 2002 VA 
hospital admission record shows diagnoses of depressive 
disorder not otherwise specified and dissociative identity 
disorder.  In a December 2004 letter, a VA therapist stated 
that she felt that the combination of many traumatic 
experiences in the military (physical and emotional abuse 
from her husband, seeing the decapitation of her best 
friend's head, and being harassed by foreign officials) 
caused the veteran to have PTSD, major depression and 
dissociate features.   A March 2005 VA psychiatry record 
reveals diagnoses of PTSD, depression, and rule out attention 
deficit disorder. 

The Board finds that a medical opinion is necessary to 
establish the relationship, if any, between all currently 
diagnosed psychiatric disorders and the veteran's service.
In addition a medical opinion addressing the question of 
whether the record tends to suggest that the veteran's 
claimed in-service stressful experiences- including personal 
assault-actually occurred would also be helpful in resolving 
the claim for service connection for PTSD.  See 38 C.F.R. § 
3.304(f)(3).

Hence, the RO should arrange for the veteran to undergo a VA 
examination at an appropriate VA medical facility. The 
veteran is hereby advised that a failure to report to any 
scheduled examination(s), without good cause, may well result 
in a denial of the claim(s).  See 38 C.F.R. § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

In addition, a November 1988 Bry-Lin Hospital Discharge 
record reflects that the veteran received psychiatric 
treatment at a local hospital when she was living in 
Livermore, California in 1980.  No attempt has been made to 
obtain these records and 38 C.F.R. § 3.159(c) (2006) requires 
that such assistance be provided to the veteran.   

As the outcome of the veteran's claim for service connection 
for an acquired psychiatric condition could impact her claim 
for a TDIU, the Board finds these issues to be inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in 
order to enter a final decision on the matter).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should furnish to the veteran 
and her representative a corrective 
letter providing notification of the 
duties to notify and assist imposed by 
the VCAA, to include an appropriate PTSD 
stressor development letter.  The veteran 
should also be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 C.F.R. 
§ 3.304(f)(3).  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matters on appeal that are not 
currently of record.  In this regard, the 
RO should specifically request that the 
veteran provide authorization to enable 
it to obtain the medical records from the 
hospital in California where she received 
psychiatric treatment in 1980 as noted 
above. 

The RO should also invite the veteran to 
submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit. The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman v. Nicholson, cited to 
above. 

2.  Following completion of the 
foregoing, the RO should review the 
evidence of record and ensure that it has 
fully complied with the provisions of 38 
C.F.R. § 3.304(f)

3.  After the above development has been 
completed, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the etiology of 
any currently diagnosed psychiatric 
disorder(s).  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All indicated tests and 
studies are to be performed.

The physician should state whether the 
veteran has a current diagnosis of PTSD 
that conforms to the 4th edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  If PTSD is 
diagnosed, the physician should identify 
the specific stressor(s) that support the 
diagnosis.  After identifying the 
specific stressor(s), the physician 
should render an opinion as to whether 
there are any medical findings showing 
that the alleged in-service personal 
assault actually occurred, and if so, 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the in-service personal 
assault is medically related to the 
veteran's PTSD symptomatology.

The physician should also determine 
whether the veteran has a depressive 
disorder.  If a depressive disorder is 
diagnosed, the physician should render an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
depressive disorder is medically related 
to the veteran's service.

With regard to any other currently 
diagnosed psychiatric disorder, the 
physician should provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the disorder is 
etiologically related to the veteran's 
service. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.   If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so 
indicate.

4.  The RO must review the claims file 
and ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should re-adjudicate the claims for 
service connection for an acquired 
psychiatric disorder, to include PTSD and 
for a TDIU in light of all pertinent 
evidence and legal authority.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


